

113 HR 3105 IH: Aquaculture Risk Reduction Act
U.S. House of Representatives
2013-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3105IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2013Mr. Crawford introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Lacey Act Amendments of 1981 to exempt from such Act animals accidentally included in shipments of aquatic species produced in commercial aquaculture, and for other purposes.1.Short titleThis Act may be cited as the Aquaculture Risk Reduction Act.2.Exemption from Lacey Act of animals inadvertently included in shipments by commercial fish farmers(a)In generalSection 2 of the Lacey Act Amendments of 1981 (16 U.S.C. 3371) is amended in paragraph (a)—(1)by striking The term and inserting (1) Except as provided in subparagraph (B), the term; and(2)by adding at the end the following:(B)Such term does not include any animal accidentally included in a shipment of an aquatic species produced in commercial aquaculture for human consumption or for use for recreational or ornamental purposes..(b)ApplicationThe amendment made by subsection (a) shall apply beginning on the date of the issuance of final regulations under subsection (c).(c)RegulationsNot later than 90 days after the date of the enactment of this Act, the Secretary of the Interior, acting through the United States Fish and Wildlife Service, shall issue regulations implementing the amendment made by subsection (a).